Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 20, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Prast (US 20140212235).
Regarding claim 17, Prast discloses a drilling tool system (See Figure 6a) comprising: a plurality of drilling bodies having different cutting diameters (Note: the radial position of the outer cutting insert 1b is modified such that different drilling bodies are required) [0058], each drilling body having a central longitudinal axis, and comprising a central insert 1a mounted in a central pocket (See Figure 7) and a peripheral insert 1b mounted in a peripheral pocket (See Figure 7) in a front drilling face (See Figure 7); and a first of the drilling bodies having a cutting diameter that is smaller than a cutting diameter of a second of the drilling bodies (See Figures 8 and 9) [0058], wherein a central longitudinal axis of the central insert 1a mounted in the central pocket of the first and the second of the drilling bodies is located in the same axial and radial location (See Figures 8 and 9), wherein a central longitudinal axis of the peripheral insert 1b mounted in the peripheral pocket of the first of the drilling bodies is radially closer to the central longitudinal axis of the central insert mounted in the central pocket than a central longitudinal axis of the peripheral insert mounted in the peripheral pocket of the second of the drilling bodies (See Figures 8 and 9) [0058] wherein the central longitudinal axis of the peripheral insert 1b mounted in the peripheral pocket of the first of the drilling bodies (See Figure 8) is more axially forward from the central longitudinal axis of the central insert 1a mounted in the central pocket than the axis of rotation of the peripheral insert 1b mounted in the peripheral pocket of the second of the drilling bodies (See Figure 9).
Regarding claim 20, Prast discloses wherein the central longitudinal axis of the central insert 1a mounted in the central pocket is at the same radial distance from the central longitudinal rotational axis of the first and the second of the drilling bodies (See Figures 8 and 9).
Regarding claim 22, Prast discloses wherein the central insert 1a comprises at least one cutting edge 9, the cutting edge comprising a radially outermost cutting edge segment 10 with respect to the central longitudinal rotational axis of the drilling body, and the peripheral insert 1b comprises at least one cutting edge 9, the cutting edge comprising at least one cutting edge segment 12 (See Figures 8 and 9).
Regarding claim 23, Prast discloses wherein an intersection point is formed at the point that the cutting edge 9 of the central insert 1a overlaps with the cutting edge 9 of the peripheral insert 1b during rotation of the drilling body (See Figures 8 and 9).
Regarding claim 24, Prast discloses wherein the intersection point is formed between the radially outermost cutting edge segment 10 of the central insert 1a and a first cutting edge segment 12 or a second cutting edge segment of the peripheral insert 1b (See Figures 8 and 9).

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prast (US 20140212235).
Regarding claim 19, Prast discloses the drilling tool system of claim 17 as set forth above.  Prast further discloses a plurality of cutting diameters [0058] (See Figures 8 and 9).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Prast such that the plurality of drilling bodies have cutting diameters in the range of 16.5 to 19 millimeters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the cutting diameter range based on the size of the hole to be machined.
Regarding claim 21, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Prast such that a radial offset length between the axis of rotation of the central insert mounted in the central pocket of the plurality of drilling bodies and the axis of rotation of the peripheral insert mounted in the peripheral pocket the plurality of drilling bodies is at least 30 percent of the cutting diameters of the plurality of drilling bodies since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the radial offset length to be at least 30 percent of the cutting diameter based on the cutting diameter to be machined.

Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.

Response to Arguments
Applicant's arguments filed 06/09/22 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
It is respectfully submitted that Claim 17, as amended is patentable over Prast.  Prast does not teach a drilling tool system wherein the central longitudinal axis of the peripheral insert mounted in the peripheral pocket of the first of the drilling bodies is more axially forward from the central longitudinal axis of the central insert mounted in the central pocket than the central longitudinal axis of the peripheral insert mounted in the peripheral pocket of the second of the drilling bodies.
Examiner respectfully disagrees.  As can be seen in Figures 8 and 9, the cutting edges 12,10 move axially depending on the diameter of the drilling body.  In the smaller diameter body, seen in Figure 8, the cutting edges 12, 10 are axially forward compared to the cutting edges of the larger diameter body seen in Figure 9, such that the central longitudinal axis of the peripheral insert 1b is moving axially.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722